Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 1 of 6 PageID #: 5329




                     THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

GAVRIELI BRANDS LLC, a California
Limited Liability Company,

               Plaintiff,

      v.
                                            Case No. 18-cv-00462-MN
SOTO MASSINI (USA) CORP., a Delaware
corporation; and THOMAS PICHLER, an
individual,

               Defendants.


     PLAINTIFF GAVRIELI BRANDS LLC’S OPPOSITION TO DEFENDANTS’
                  COUNSEL’S MOTION TO WITHDRAW



John V. Gorman (DE Bar No. 6599)       Michael J. Lyons (admitted pro hac vice)
Amy M. Dudash (DE Bar No. 5741)        Ahren C. Hsu-Hoffman (admitted pro hac vice)
MORGAN, LEWIS & BOCKIUS LLP            Ehsun Forghany (admitted pro hac vice)
1201 N. Market Street, Suite 2201      MORGAN, LEWIS & BOCKIUS LLP
Wilmington, Delaware 19801             1400 Page Mill Road
Telephone: 302.574.3000                Palo Alto, CA 94304
Fax: 302.574.3001                      Telephone: 1.650.843.4000
john.gorman@morganlewis.com            michael.lyons@morganlewis.com
amy.dudash@morganlewis.com             ehsun.forghany@morganlewis.com

                                       Attorneys for Plaintiff Gavrieli Brands, LLC



Dated: December 4, 2020
Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 2 of 6 PageID #: 5330




       Defendants’ counsel seeks to withdraw from this case even though no new counsel has

appeared. Granting counsel’s motion would leave Defendants without any representation for

post-judgment discovery. Defendants’ counsel should not be allowed to withdraw from this case

because it would prejudice Plaintiff Gavrieli Brands LLC (“Gavrieli”) and would undermine the

Court’s ability to manage this case. Defendants’ counsel request is also not improper because

they specifically asked this Court to stay post-judgment discovery until this very stage, i.e., after

post-judgment motions were decided. D.I. 168. Their withdrawal would prejudice Gavrieli and

hinder the efficient administration of this case because it would leave Defendants without any

counsel to provide advice and assistance with responding to this critical discovery. Defendants’

counsel have not shown they are unable to work with their clients and meaningfully participate in

this case—rather, according to the U.S. Patent and Trademark Office, Stephen Lobbin is currently

counsel of record for a patent application being prosecuted on behalf of Defendant Thomas

Pichler. Gavrieli respectfully asks this Court to maintain the status quo by denying the motion to

withdraw.

I.     BACKGROUND

       On May 3, 2019, this Court entered Judgment against Defendants Soto Massini (USA)

Corporation (“SM USA”) and Thomas Pichler, in his individual capacity, in the amount of

$2,952,658. D.I. 149. After the Judgment had been entered, both parties filed post-trial motions

seeking additional relief. D.I. 152, 155. While those post-trial motions were pending, pursuant to

Federal Rule of Civil Procedure 69(a)(2), Gavrieli served post-judgment discovery requests on

August 9, 2019, including requests for production and interrogatories, seeking information from

Defendants regarding SM USA and Mr. Pichler’s assets to aid with enforcing the Court’s

Judgment. See D.I. 162, 163. Gavrieli sought this discovery because judgment had been entered




                                                  -1-
Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 3 of 6 PageID #: 5331




and it was concerned that the Defendants would remove or hide assets that could be used to satisfy

the judgment. Rather than respond, Defendants sought to postpone post-judgment discovery until

the Court ruled on the then-pending post-trial motions. D.I. 166. The Court granted this request

on October 2, 2019, directing that “discovery in this case is STAYED until post-trial motions are

decided.” D.I. 168. On March 24, 2020, the Court decided those motions, and entered an

Amended Judgment on May 13, 2020. D.I 175, 185.

       The deadline for Defendants to file a notice of appeal of that the Amended Judgment has

now passed and Defendants have not taken any action. From the outset of the case to the present

day, Defendants’ counsel has remained counsel of record for Defendants in this action. In light of

the Court’s continued jurisdiction over the case, and the continued need for discovery from

Defendants in aid of the execution of the Amended Judgment, on October 23, 2020 Gavrieli again

served Defendants with post-judgment discovery requests seeking information regarding SM USA

and Mr. Pichler’s assets. D.I. 186. Rather than simply respond to the focused post-judgment

discovery, Defendants’ counsel moved on November 20, 2020 to withdraw from representation in

this case. D.I. 188.

II.    THE MOTION TO WITHDRAW SHOULD BE DENIED

       Allowing Defendants’ counsel to withdraw from this case while Gavrieli still seeks post-

judgment discovery would frustrate the administration of the limited matters remaining to be

resolved. Unless counsel establishes that its continued representation “serves no meaningful

purpose,” this Court has “wide discretion to consider a variety of interests in deciding motions to

withdraw on a case-by-case basis.” See TotalFacility, Inc. v. Dabek, 2016 WL 7450465, at *2

(E.D. Pa. Dec. 28, 2016) (citing Ohntrup v. Makina Ve Kimya Endustrisi Kurumu, 760 F.3d 290,

295 (3d Cir. 2014)). In this case, there is still a need for meaningful participation by Defendants’




                                                 -2-
Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 4 of 6 PageID #: 5332




counsel, as the required post-judgment discovery is merely an extension of the current case. See,

e.g., Res. Trust Corp. v. Kolea, 1996 WL 89376, at *1 (E.D. Pa. Feb. 27, 1996). In cases like this,

where limited post-judgment proceedings are required, withdrawal should be denied where

necessary to fairly balance the moving counsel’s “concerns with the court’s need for effective

communication and efficient administration” at the tail end of the proceedings. Ohntrup v.

Firearms Ctr., Inc., 802 F.2d 676, 680 (3d Cir. 1986).

        Rule 69 provides that “[i]n aid of the judgment or execution, the judgment creditor . . . may

obtain discovery from any person—including the judgment debtor—as provided in these rule or

by the procedure of the state where the court is located.” Fed. R. Civ. P. 69(a)(2). Rule 69

discovery is required here for Gavrieli to be able to identify the full-range of assets that are subject

to execution. See Caisson Corp. v. County West Bldg. Corp., 62 F.R.D. 331, 334 (E.D. Pa. 1974)

(ordering defendant to comply with post-judgment discovery, noting “that the judgment creditor

must be given the freedom to make a broad inquiry to discovery hidden or concealed assets of the

judgment debtor”); Hartford Fire Ins. Co. v. P & H Cattle Co., 2009 WL 2951120, at *7 (D. Kan.

Sept. 10, 2009) (granting motion to compel post-judgment discovery, emphasizing that “[t]he

broad scope of post-judgment discovery permits a judgment creditor to discover assets of the

judgment debtor upon which execution may be made”). Under the Federal Rules and the local

Delaware rules, service of request for such discovery on counsel of record is proper and effective.

See Fed. R. Civ. P. 69(a)(2); Fed. R. Civ. P. 5(b)(1); see also Del. Super. Ct. Civ. R. 5(b); Del. L.

R. 83.7.

        Gavrieli served Defendants’ counsel with post-judgment discovery requests with the

expectation that this discovery is necessary in this case to identify assets subject to execution of

the Amended Judgment. Defendants’ counsel has meaningful work to do in fairly and efficiently




                                                   -3-
Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 5 of 6 PageID #: 5333




administering these remaining post-judgment matters. Defendants need counsel to advise them of

their obligations and to assist them in providing responses and documents, and to resolve any

discovery-related disputes. This work managing routine discovery under the federal rules will

greatly benefit the parties and Court and should not require significant undertakings by or impose

undue burden on Defendants’ counsel. In contrast, the prejudice to Gavrieli will be great if

Defendants’ counsel are not involved in managing the discovery process. See TotalFacility, Inc.,

WL 2016 7450465, at *2 (“courts should balance ‘the burden imposed on the potentially

withdrawing counsel if the status quo is maintained, the stage of the proceedings, and prejudice to

other parties’”) (quoting Buschmeier v. G&G Investments, Inc., 222 Fed. App’x 160, 164 (3d Cir.

2007)).

          Withdrawal should also be denied because SM USA cannot proceed pro se. See Simbraw,

Inc. v. United States, 367 F.2d 373 (3d. Cir. 1966) (a corporation must be represented by an

attorney). As such, SM USA would be without any way to proceed in this case, putting Defendants

in default and depriving Gavrieli of the discovery it needs to execute the Amended Judgment.

          Defendants’ counsel have not offered sufficient grounds for withdrawal that would justify

abandoning Defendants without any counsel of record. Defendants’ counsel states that they “have

had no relationship—much less any attorney-client relationship—with Defendants” for “more than

a year.” D.I. 188 at 2; D.I. 188-1 at ¶ 3 (S. Lobbin Declaration making the same representation).

But that is not correct. Not only are Defendants’ counsel still the attorneys-of-record in this matter,

Mr. Lobbin’s SML Avvocati P.C. firm also remains the attorney of record in Mr. Pichler’s pending

U.S. Patent Application No. 16/393,917, and it has made no effort to withdraw from representation

in that pending matter. See Exhibit A.




                                                   -4-
Case 1:18-cv-00462-MN Document 189 Filed 12/04/20 Page 6 of 6 PageID #: 5334




       Defendants’ counsel’s motion also incorrectly suggests that they are not able to

communicate and work with Mr. Pichler. See D.I. 188 at 3 (asserting Mr. Pichler “has not

communicated with them for over a year”). Yet Mr. Pichler’s pending U.S. Patent Application

No. 16/393,917 lists an address in Miami, Florida as Mr. Pichler’s residence, and Defendants’

counsel acknowledges it is fully capable of communicating with Mr. Pichler. See Exhibit B; D.I.

188-1 at ¶ 2 (S. Lobbin Declaration stating that “I sent all papers related to the present Motion to

Defendants’ last known address by certified mail”). Indeed, out of an abundance of caution after

Defendants’ counsel asserted discovery could not be served on them, Gavrieli has personally

served Mr. Pichler at that address through his co-resident at the Miami address on November 13,

2020. See Exhibit C (notice of service). As confirmed by the process server’s affidavit, Mr.

Pichler resides and is reachable at that address. Given that Defendants’ counsel is capable of

communicating with Mr. Pichler, and has done so as recently as last month, it is not unduly

burdensome to require Defendants’ counsel to continue their representation of Mr. Pichler and SM

USA.

III.   CONCLUSION

       Gavrieli respectfully requests that the Court deny Defendants’ motion.

 Dated: December 4, 2020                          Respectfully submitted,

                                                  MORAN, LEWIS & BOCKIUS LLP

                                                  /s/John V. Gorman
                                                  John V. Gorman (DE Bar No. 6599)
                                                  Amy M. Dudash (DE Bar No. 5741)
                                                  1201 N. Market Street, Suite 2201
                                                  Wilmington, Delaware 19801
                                                  Telephone: 302.574.3000
                                                  Fax: 302.574.3001
                                                  john.gorman@morganlewis.com
                                                  amy.dudash@morganlewis.com

                                                  Attorneys for Plaintiff Gavrieli Brands LLC



                                                 -5-
